DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/4/2021 has been entered.
 
Election/Restrictions
Applicant’s election without traverse of Species A and Species J (claims 12 and 14) in the reply filed on 6/2/2021 is acknowledged. Because Claims 13 and 16-17 are directed to nonelected species, those claims are withdrawn.

Response to Amendments
Claim 4  was previously canceled and claim 9 is currently canceled. Claims 1-3 and 5-8, 10-21 are pending. As explained above, claims 13 and 16-17 are withdrawn. Claims 1-3, 5-8, 10-12, 14-15, and 18-21 are subject to examination.

Response to Arguments
Applicant’s 1/8/2021 arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any combination of reference(s) applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-8, 10-12, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over NAKAMURA (US PGPUB 20170087606), in view of AKAE (US PGPUB 20110318937).
Regarding claim 1, NAKAMURA teaches a method of cleaning an interior of a supply part, which includes a nozzle (supplying a gas to nozzle 249a to remove deposits, para. 0030, 0077, 0082, 0087), by performing a cycle multiple times (supplying the gas intermittently for several times, see “gas cleaning” step in fig. 5-8; see also para. 0088).
NAKAMURA teaches the cycle including: 
(a) supplying a first gas, which is a cleaning gas (supplying F2 gas, ClF3 gas, NF3 gas, para. 0082, 0089), from the supply part toward an interior of a process container (from nozzle 249a toward the interior of process chamber 201, fig. 1, para. 0077, 0082, 0087) in which a substrate has been processed (forming a film on wafer 200 in process chamber 201, para. 0054-56) by supplying a processing gas from the supply part to the substrate (supplying a process gas into process chamber 201 through nozzle 249a, para. 0026, 0056); 
(b) supplying a second gas, which is the additive gas that reacts with the cleaning gas (supplying HF gas, H2 gas, NO gas, para. 0082, 0089; because NAKAMURA teaches the same compositions as the present application, it also teaches the properties of those compositions, see MPEP § 2112.01.II.) and is different from the first gas (F2/ClF3/NF3 gas is different from HF/H2/NO gas), from the supply part toward the interior of the process container (from nozzle 249a toward the interior of process chamber 201, as explained above) in a state in which a part of the first gas remains in the supply part (supplying both the first gas and the second gas into nozzle 249a, see para. 0082, 0089); and
(c) removing gas remaining in the supply part after supply of the second gas is stopped (As explained above, the gas is intermittently supplied to nozzle 249a; a person having ordinary skill in the art would understand this to mean that the supply of gas is also intermittently stopped. Because N2 gas is also supplied to nozzle 249a, para. 0082, and because the process chamber 201 
NAKAMURA does not explicitly teach: the second gas is supplied “after supply of the first gas is stopped”; and “wherein in (b), an amount of the first gas remaining in the supply part is decreased with a lapse of time.”
But it’s well known in the art to stagger the supply of two gases such that the second gas is supplied after the supply of the first gas is stopped (see AKAE; see also other references cited in “Relevant Art” section below). AKAE teaches a method of removing deposits, just like NAKAMURA and the present application, so AKAE is analogous. AKAE teaches staggering the supply of a first gas (a fluorine-containing gas such as NF3/F2/ClF3/HF, para. 0038, 0119-20, 0123, fig. 7B-7C, 9, claims 5-7) and the supply of a second gas (a hydrogen-containing gas such as H2, an oxygen-containing gas such as O2/NO/N2O, para. 0108, 0119-20, 0123, fig. 7B-7C, 9, claims 5-7) such that second gas is supplied after the supply of the first gas is stopped (see fig. 7C, 9, para. 0120, 0123, claims 6-7). This can provide the benefit of consuming and removing residual fluorine (para. 0120, claim 7). Moreover, AKAE teaches that various changes can be made to its invention (para. 0160).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify NAKAMURA to stagger the supply of the first gas and the supply of the second gas such that the second gas is supplied after the supply of the first gas is stopped (as taught by AKAE), with reasonable expectation of cleaning the nozzle. First, NAKAMURA already suggests a form of staggering the supply of the first gas and the supply of the second gas (see para. 0082, “At this time, a hydrogen fluoride (HF) gas, a hydrogen (H2) gas, a nitrogen monoxide (NO) gas, or the like may be added to the F2 gas”). Indeed, See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421 (2007); MPEP § 2143, A. Staggering the supply of the first gas and the supply of the second gas, as incorporated, would still perform the same function as before (e.g., removing deposits), thus yielding predictable results.
In the resulting combination of NAKAMURA and AKAE, because the supply of the first gas and the supply of the second gas are staggered (as explained above) and because it takes time for a gas to travel through nozzle 249a and related pipes (see NAKAMURA at fig. 1), the second gas would be supplied in a state in which a part of the first gas still remains in nozzle 249a after supply of the first gas is stopped. Moreover, because the second gas is supplied after the supply of the first gas is stopped (as explained above), when the second gas is supplied in step (b), the amount of the first gas remaining in the supply part (nozzle 249a) would decrease with a lapse of time.
Regarding claim 2, the combination of NAKAMURA and AKAE teaches the method according to claim 1. As explained above, when supplying a gas to nozzle 249a (which includes step (b) of supplying the second gas), process chamber 201 is under reduced pressure 
Regarding claim 3, the combination of NAKAMURA and AKAE teaches the method according to claim 1. As explained above, the combination teaches staggering the supply of the first gas and the supply of the second gas, and supplying the second gas in a state in which a part of the first gas remains in the supply part after supply of the first gas is stopped. Thus, the combination also teaches step (b) is performed while moving the part of the first gas remaining in the supply part (nozzle 249a) into the process container (process chamber 201).
Regarding claim 5, the combination of NAKAMURA and AKAE teaches the method according to claim 1. As explained above, the combination teaches wherein in step (b), an amount of the first gas remaining in the supply part is decreased with a lapse of time. Thus, the combination also teaches wherein in step (b), a concentration of the first gas in the supply part is decreased with a lapse of time.
Regarding claim 6, the combination of NAKAMURA and AKAE teaches the method according to claim 1. As explained above, the combination teaches supplying the second gas in a state in which a part of the first gas remains in the supply part after supply of the first gas is stopped and in step (b), an amount of the first gas remaining in the supply part is decreased with a lapse of time. Thus, the combination also teaches wherein in step (b), a volume ratio of the second gas to the first gas in the supply part is increased with a lapse of time.
Regarding claim 7, the combination of NAKAMURA and AKAE teaches the method according to claim 1. As explained above, the combination teaches the first gas can be F2 gas (NAKAMURA at para. 0082, 0089; see also AKAE at para. 0108) and the second gas can be NO gas (NAKAMURA at para. 0082, 0089; see also AKAE at para. 0108), which are the same 2 and NO in nozzle 249a) would be moved. See also MPEP § 2112.01.II.
Regarding claim 8, the combination of NAKAMURA and AKAE teaches the method according to claim 1. As explained above, the combination teaches the first gas can be F2 gas and the second gas can be NO gas, which are the same compositions as taught by the present application. As such, the first gas and the second gas would react and generate reaction heat in the supply part (nozzle 249a). See also MPEP § 2112.01.II. And because the supply of the first gas and the supply of the second gas through nozzle 249a are staggered (as explained above), in step (b) the peak point of the generation amount of reaction heat generated by a reaction between the first gas and the second gas in the supply part (e.g., F2 and NO in nozzle 249a) would be moved. See also MPEP § 2112.01.II.
Regarding claim 10, the combination of NAKAMURA and AKAE teaches the method according to claim 1. As explained above, in step (c), because the process chamber 201 has reduced pressure (NAKAMURA para. 0083), any time the supply of gas is intermittently stopped, gas is removed from nozzle 249a and process chamber 201. Thus, the combination teaches also wherein in step (c), gas remaining in the supply part and the process container is removed.
Regarding claim 11, the combination of NAKAMURA and AKAE teaches the method according to claim 1. The combination teaches wherein in step (a), a pressure in the process 2 gas) into process chamber 201, the flow rate is adjusted, which means the pressure in process chamber 201 is also regulated using the first gas; see also para. 0088, changing the internal pressure of process chamber 201), and the first gas is filled into the process container (as explained above, supplying the first gas into process chamber 201; see also NAKAMURA at para. 0088, the first gas (e.g., F2 gas) may be filled in process chamber 201).
Regarding claim 12, the combination of NAKAMURA and AKAE teaches the method according to claim 1. As explained above, the combination teaches the first gas is the cleaning gas, and the second gas is the additive gas.
Regarding claim 18, the combination of NAKAMURA and AKAE teaches the method according to claim 1. As explained above, the combination teaches wherein the cleaning gas includes a fluorine gas, a chlorine fluoride gas, a nitrogen fluoride gas (see NAKAMURA at para. 0089; see also AKAE at 0108), and the additive gas includes a nitrogen monoxide gas, a hydrogen gas, a hydrogen fluoride gas (NAKAMURA at para. 0082, 0089; see also AKAE at para. 0108).
Regarding claim 19
NAKAMURA teaches wherein in the act of cleaning the interior of the supply part, the interior of the supply part is cleaned by performing a cycle multiple times (as explained above). As explained above, NAKAMURA teaches the cycle including: 
(a) supplying a first gas, which is a cleaning gas, from the supply part toward an interior of the process container;
(b) supplying a second gas, which is an additive gas that reacts with the cleaning gas and the additive gas and is different from the first gas, from the supply part toward the interior of the process container in a state in which a part of the first gas remains in the supply part; and 
(c) removing gas remaining in the supply part after supply of the second gas is stopped.
As explained above, NAKAMURA does not explicitly teach: the second gas is supplied “after supply of the first gas is stopped”; and “wherein in (b), an amount of the first gas remaining in the supply part is decreased with a lapse of time.”
As explained above, it’s well known in the art to stagger the supply of two gases such that the second gas is supplied after the supply of the first gas is stopped (see AKAE; see also other references cited in “Relevant Art” section below). As explained above, AKAE teaches staggering the supply of a first gas (a fluorine-containing gas such as NF3/F2/ClF3/HF) and the supply of a second gas (a hydrogen-containing gas such as H2, an oxygen-containing gas such as O2/NO/N2O) such that second gas is supplied after the supply of the first gas is stopped. As explained above, it would’ve been obvious to a person having ordinary skill in the art to modify NAKAMURA to stagger the supply of the first gas and the supply of the second gas such that the second gas is supplied after the supply of the first gas is stopped (as taught by AKAE), with reasonable expectation of cleaning the nozzle. As explained above, in the resulting combination of NAKAMURA and AKAE, the second gas would be supplied in a state in which a part of the first gas still remains in nozzle 249a after supply of the first gas is stopped, and when the second 
Regarding claim 20, NAKAMURA teaches a substrate-processing apparatus (fig. 1-3, para. 0018-45). NAKAMURA’s apparatus comprises:
a process container in which a substrate is processed (process chamber 201, as explained above);
a supply part including a nozzle (nozzle 249a) and configured to supply a processing gas into the process container (supplying a process gas to chamber 201 through nozzle 249a, para. 0026, 0055-56).
Because different gases—such as processing gas and cleaning gas—are supplied through a common pipe 232a at different times (see para. 0026, 0030, 0032, 0034, 0056, 0082), it’s reasonably expected that each gas has its own gas source, its own supply valve, and its own supply pipe connected to the common pipe 232a. Thus, the gas sources for F2 gas, ClF3 gas, NF3 gas, and/or HF gas, and the corresponding supply valves and supply pipes connected to the common pipe 232a, can be considered the cleaning gas supply system, which is for supplying F2 gas, ClF3 gas, NF3 gas, and/or HF gas into process chamber 201 (see para. 0030, 0034, 0088-89). Likewise, the gas sources for H2 gas, NO gas, and/or HF gas, and the corresponding supply valves and supply pipes connected to the common pipe 232a, can be considered the additive gas supply system, which is for supplying H2 gas, NO gas, and/or HF gas into process chamber 201 (see para. 0088-89; see also para. 0082, H2/NO/HF gas may be added to F2 gas).
The phrase “configured to supply a processing gas into the process container” is interpreted as intended use because it’s directed to how the supply part is used without imposing 
The phrase “configured to supply a cleaning gas into the process container” is interpreted as intended use because it’s directed to how the cleaning gas supply system is used without imposing any structural requirement. NAKAMURA’s cleaning gas supply system is fully capable of performing this function, as explained above.
The phrase “configured to supply an additive gas that reacts with the cleaning gas into the process container” is interpreted as intended use because it’s directed to how the additive gas supply system is used without imposing any structural requirement. NAKAMURA’s additive gas supply system is fully capable of performing this function, as explained above.
NAKAMURA teaches a controller (controller 121 comprising CPU 121a, fig. 3, para. 0041, 0044) configured to control the cleaning gas supply system and the additive gas supply system (controller 121 controls the apparatus to execute the cleaning operation/recipe, para. 0042, 0078, 0141) such that an interior of the supply part is cleaned by performing a cycle multiple times (as explained above).
As explained above, NAKAMURA teaches the cycle including: 
(a) supplying a first gas, which is a cleaning gas, from the supply part toward an interior of the process container in which the substrate has been processed by supplying the processing gas from the supply part to the substrate;
(b) supplying a second gas, which is an additive gas that reacts with the cleaning gas and the additive gas and is different from the first gas, from the supply part toward the interior of the process container in a state in which a part of the first gas remains in the supply part; and 
(c) removing gas remaining in the supply part after supply of the second gas is stopped.
As explained above, NAKAMURA does not explicitly teach: the second gas is supplied “after supply of the first gas is stopped”; and “wherein in (b), an amount of the first gas remaining in the supply part is decreased with a lapse of time.”
As explained above, it’s well known in the art to stagger the supply of two gases such that the second gas is supplied after the supply of the first gas is stopped (see AKAE; see also other references cited in “Relevant Art” section below). As explained above, AKAE teaches staggering the supply of a first gas (a fluorine-containing gas such as NF3/F2/ClF3/HF) and the supply of a second gas (a hydrogen-containing gas such as H2, an oxygen-containing gas such as O2/NO/N2O) such that second gas is supplied after the supply of the first gas is stopped. As explained above, it would’ve been obvious to a person having ordinary skill in the art to modify NAKAMURA to stagger the supply of the first gas and the supply of the second gas such that the second gas is supplied after the supply of the first gas is stopped (as taught by AKAE), with reasonable expectation of cleaning the nozzle. As explained above, in the resulting combination of NAKAMURA and AKAE, the second gas would be supplied in a state in which a part of the first gas still remains in nozzle 249a after supply of the first gas is stopped, and when the second gas is supplied in step (b), the amount of the first gas remaining in the supply part (nozzle 249a) would decrease with a lapse of time.
Regarding claim 21, NAKAMURA teaches a non-transitory computer-readable recording medium (recording medium, claim 20; RAM 121b and memory device 121c, fig. 3, para. 0041-42, 0044; external memory, para. 0045) storing a program (cleaning operation or recipe stored in memory or recording medium, para. 0042, 0044, claim 20) that causes, by a computer (controller 121, which comprises CPU 121a, reads and executes the cleaning operation/recipe, para. 0044), a substrate-processing apparatus (see fig. 1) to perform a process 
As explained above, NAKAMURA teaches the cycle including: 
(a) supplying a first gas, which is a cleaning gas, from the supply part toward an interior of the process container in which the substrate has been processed by supplying the processing gas from the supply part to the substrate;
(b) supplying a second gas, which is an additive gas that reacts with the cleaning gas and the additive gas and is different from the first gas, from the supply part toward the interior of the process container in a state in which a part of the first gas remains in the supply part; and 
(c) removing gas remaining in the supply part after supply of the second gas is stopped.
As explained above, NAKAMURA does not explicitly teach: the second gas is supplied “after supply of the first gas is stopped”; and “wherein in (b), an amount of the first gas remaining in the supply part is decreased with a lapse of time.”
As explained above, it’s well known in the art to stagger the supply of two gases such that the second gas is supplied after the supply of the first gas is stopped (see AKAE; see also other references cited in “Relevant Art” section below). As explained above, AKAE teaches staggering the supply of a first gas (a fluorine-containing gas such as NF3/F2/ClF3/HF) and the supply of a second gas (a hydrogen-containing gas such as H2, an oxygen-containing gas such as O2/NO/N2O) such that second gas is supplied after the supply of the first gas is stopped. As explained above, it would’ve been obvious to a person having ordinary skill in the art to modify NAKAMURA to stagger the supply of the first gas and the supply of the second gas such that the second gas is supplied after the supply of the first gas is stopped (as taught by AKAE), with reasonable expectation of cleaning the nozzle. As explained above, in the resulting combination of NAKAMURA and AKAE, the second gas would be supplied in a state in which a part of the first gas still remains in nozzle 249a after supply of the first gas is stopped, and when the second .

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of NAKAMURA and AKAE (as applied to claim 1), in further view of SASAJIMA (US PGPUB 20160244875).
Regarding claim 14, the combination of NAKAMURA and AKAE teaches the method according to claim 1.
The combination does not explicitly teach: wherein in (a), the second gas is supplied from an additional supply part, which includes an additional nozzle and is different from the supply part, toward the interior of the process container, and wherein in (b), the first gas is supplied from the additional supply part toward the interior of the process container in a state in which a part of the second gas remains in the additional supply part after supply of the second gas is stopped.
SASAJIMA teaches supplying a gas to a nozzle in a substrate processing apparatus, just like NAKAMURA, AKAE and the present application. Thus SASAJIMA is analogous. SASAJIMA teaches that an etching gas and an additive gas can be supplied to a plurality of nozzles (para. 0191-93, F2 gas and HF/NO gas supplied to nozzle 249a and nozzle 249b; see also para. 0141-43). More specifically, SASAJIMA teaches:
(a) supplying a first gas (a first etching gas, such as F2), which is a cleaning gas, from the supply part (nozzle 249a) toward an interior of the process container (process chamber 201), wherein in (a), the second gas (an additive gas, such as NO/HF) is supplied from an additional supply part (nozzle 249b), which includes an additional nozzle and is different from the supply 2 gas into the process chamber 201 through the nozzle 249a and supplying the NO gas or the HF gas into the process chamber 201 through the nozzle 249b, para. 0193);
(b) supplying a second gas (an additive gas, such as NO/HF), which is an additive gas that reacts with the cleaning gas and the additive gas and is different from the first gas, from the supply part (nozzle 249a) toward the interior of the process container (process chamber 201), wherein in (b), the first gas (a first etching gas, such as F2) is supplied from the additional supply part (nozzle 249b) toward the interior of the process container (a step of supplying the HF gas or the NO gas into the process chamber 201 through the nozzle 249a and supplying the F2 gas into the process chamber 201 through the nozzle 249b, para. 0193).
Because SASAJIMA teaches that the two steps are alternately performed (para. 0193), a person having ordinary skill in the art would understand that step (a) and step (b) are staggered. In other words, in step (b), the second gas (e.g., NO/HF) is supplied from the supply part (nozzle 249a) in a state in which a part of the first gas (e.g., F2) remains in the supply part (nozzle 249a) after supply of the first gas is stopped, and the first gas (e.g., F2) is supplied from the additional supply part (nozzle 249b) in a state in which a part of the second gas (e.g., NO/HF) remains in the additional supply part (nozzle 249b) after supply of the second gas is stopped. SASAJIMA teaches that this way of alternately supply the gases (e.g., within each nozzle and between two nozzles) can help uniformly etch the inner surfaces of nozzle 249a and nozzle 249b (para. 0193).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of NAKAMURA and AKAE to incorporate supplying the second gas from an additional supply part in step (a) and supplying the first gas from the additional supply part in step (b) in a state in which a part of the second gas See KSR, 550 U.S. 398, 415-421 (2007); MPEP § 2143, A. Supplying different gases to different nozzles and supplying them alternately, as incorporated, would serve the same function (e.g., uniformly etch those nozzles), yielding predictable results.
Regarding claim 15, the combination of NAKAMURA, AKAE and SASAJIMA teaches the method according to claim 14. The combination teaches wherein the additional supply part (nozzle 249b) is a supply part configured to supply the processing gas when the substrate is processed (see NAKAMURA at para. 0029, a process gas supplied through nozzle 249b; see also SASAJIMA at para. 0030, 0038, 0063-64, supplying a gas used in a film forming process through nozzle 249b).

Relevant Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, for example:
WIPO publication WO2016140166 to KAMEDA (staggering the supply of a first gas and the supply of a second gas such that the second gas is supplied after the supply of the first gas is stopped);
US PGPUB 20150031216 to AKAE (staggering the supply of a first gas and the supply of a second gas such that the second gas is supplied after the supply of the first gas is stopped; performing a cleaning cycle multiple times, wherein the cleaning cycle includes a step of supplying cleaning gas and a step of exhausting/purging/removing the cleaning gas);
US PGPUB 20100167541 to KATO (performing a cleaning cycle multiple times, wherein the cleaning cycle includes a step of supplying cleaning gas and a step of exhausting/purging/removing the cleaning gas);
US PGPUB 20130102161 to ASAI (performing a cleaning cycle multiple times, wherein the cleaning cycle includes a step of supplying cleaning gas and a step of exhausting/purging/removing the cleaning gas);
US PGPUB 20130065402 to KAMEDA (processing gas, cleaning gas, and additive gas are supplied to a common pipe/nozzle, and each gas has its own gas source, valves, and pipe connected to the common pipe/nozzle).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Zhang whose telephone number is (571)272-3422.  The examiner can normally be reached on M-F 09:00-17:00 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.Z.Z./Examiner, Art Unit 1714
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714